DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, drawn to a syringe.
Group 2, claim(s) 11, drawn to a method of sterilizing a syringe.
Group 3, claim(s) 12, drawn to a method of maintaining sterility of a syringe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a syringe comprising a non-sliding seal defining a sealed volume and a filter allowing only filtered gases to enter the sealed volume, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen (WO 2009115009).  Chen discloses  (Figure 1) a syringe (1) comprising: a barrel having internal surfaces; a plunger (2) movable within the barrel; a non-sliding seal (5) between the barrel and the plunger (it is located between the barrel wall and the plunger rod) defining a sealed volume; and at least one filter (4) allowing only filtered gasses to enter the sealed volume (the volume is located between the inner barrel wall and the plunger rod).
During a telephone conversation with William Warren on May 13, 2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO 2009115009).
Regarding claim 1, Chen discloses a syringe (1) comprising: a barrel having internal surfaces (Figure 1); a plunger (2, 3) movable within the barrel; a non-sliding seal (elastic seal 5) between the barrel and the plunger defining a sealed volume (between the seal and inner walls of the syringe; and at least one filter (4) allowing only filtered gases to enter the sealed volume (Figure 1; page 2, lines 17-29).
Regarding claim 2, Chen further discloses wherein the plunger and the barrel have a sliding seal (piston 2) therebetween (the side surfaces of the plunger form a sliding seal between the plunger and barrel walls).
Regarding claim 3, Chen further discloses wherein the non-sliding seal is attached to the plunger (Figure 1, the seal is attached to the plunger head of the plunger assembly).
Regarding claim 6, Chen further discloses wherein the non-sliding seal (5) is made of an impermeable material (it is disclosed as an elastic sleeve which forms a closed volume within the syringe chamber and as such is considered to meet the claim limitation).
Regarding claim 8, Chen further discloses wherein the filter is located on the barrel (Figure 1). 
Regarding claim 9, Chen further discloses wherein the filter comprises a porous material that prevents particulate matter and pathogens from entering the sealed volume, but permits the passages of gases including sterilizing gases into or out of said volume (page 2, lines 17-29 disclose that the filter can use known molecular membrane filters to prevent the passage of bacteria, viruses, or other macromolecules from entering the syringe volume during use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Broadley et al. (US 2011/0124035) as evidenced by Rosenberg (US 4,177,149).
Regarding claim 4, 5, 7, and 10, Chen discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the non-sliding seal in the form of bellows, the configuration of the bellows, the material of the seal, or the integral formation of the filter with said seal. 
Broadley et al. (henceforth Broadley) teaches (e.g., Figure 11) a medical device (1000) comprising a non-sliding seal (1106) in the form of telescoping bellows (¶ [0008] discloses the bellows may have a telescoping structure); wherein a filter (1124, 1122) is located on the non-sliding seal (Figure 11, the filters are connected on either end of the bellows).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the filtered bellows structure of Broadley as the resilient sleeve element of Chen so as to incorporate a filtered, sealed volume within the syringe device which is capable of performing the function of the original sleeve of Chen. In this manner the filter could be applied within the syringe itself thereby ensuring sterility of the internals of the device during use. In addition, it is noted that neither Chen nor Broadley disclose a plastic material for the filter element, however, it is well-known in the art to form filter housing from a plastics material (see e.g., Rosenberg Col. 3, lines 50-52). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic as the filter housing material as it is a well-established filter housing medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783